DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Cheong on 01/13/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method, comprising:
capturing, with a first image capture device, one or more first images of an optical field of view of the first image capture device, the optical field of view comprising one or more optical beams of a first free-space optical ("FSO") communication system that are transmitted between the first FSO communication system and a second FSO communication system;
receiving, with a computing system, the captured one or more first images from the first image capture device;
autonomously analyzing, with the computing system and utilizing at least one of an artificial intelligence ("AI") system or a machine learning system, the captured one or more first images to determine whether one or more first 
based on a determination that one or more first objects are moving within proximity to at least one of the one or more optical beams of the first FSO communication system, autonomously initiating, with the computing system, one or more first tasks. 

Claim 6. (Canceled)

Claim 15. (Currently Amended) An apparatus, comprising:
at least one processor; and
a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to:
cause a first image capture device to capture one or more first images of an optical field of view of the first image capture device, the optical field of view comprising one or more optical beams of a first free-space optical ("FSO") communication system that are transmitted between the first FSO communication system and a second FSO communication system;
receive the captured one or more first images from the first image capture device;
autonomously analyze, utilizing at least one of an artificial intelligence ("AI") system or a machine learning system, the captured one or more first images to determine whether one or more first objects are moving within proximity to at least one of the one or more optical beams of the first FSO communication system; and
based on a determination that one or more first objects are moving within proximity to at least one of the one or more optical beams of the first 

Claim 17. (Currently Amended) A system, comprising:
a first image capture device configured to capture one or more first images of an optical field of view of the first image capture device, the optical field of view comprising one or more optical beams of a first free-space optical ("FSO") communication system that are transmitted between the first FSO communication system and a second FSO communication system; and
a computing system, comprising:
at least one first processor; and
a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to:
receive the captured one or more first images from the first image capture device;
autonomously analyze, utilizing at least one of an artificial intelligence ("AI") system or a machine learning system, the captured one or more first images to determine whether one or more first objects are moving within proximity to at least one of the one or more optical beams of the first FSO communication system; and
based on a determination that one or more first objects are moving within proximity to at least one of the one or more optical beams of the first FSO communication system, autonomously initiate one or more first tasks. 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 15, and 17 have been amended to include previous limitations of claim 6. On the initial interview dated 12/15/2021 with Applicant’s representative Eric Cheong, the Examiner maintained that the features argued by Applicant in the Remarks dated 11/25/2021 on page 10 were taught solely with Riza, U.S. Publication No. 2014/161466. Applicant’s representative then asked if there were any other features that could be added into the independent claims and the Examiner, upon review of the previous action, realized that the reference used to reject claim 6, Jin et al, U.S. Publication No. 2020/0134863, used a neural network to generally predict a trajectory of a ball and did not sufficiently teach the limitations. Upon further search and consideration, the Examiner concluded that such limitations were not taught by the prior art made of record in the context of the independent claims. Applicant’s representative drafted new claims and authorized the Examiner’s Amendment on 01/14/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637